Exhibit 10.48A

 

FIRST SUPPLEMENTAL INDENTURE

 

BY AND AMONG

 

INDIAN RIVER BANKING COMPANY,

 

ALABAMA NATIONAL BANCORPORATION

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, Trustee

 

 

Dated as of November 19, 2003

 

Supplement to Indenture

Dated as of September 30, 2002

 

Floating Rate Junior Subordinated Deferrable Interest Debentures due 2032



--------------------------------------------------------------------------------

FIRST SUPPLEMENTAL INDENTURE

 

THIS FIRST SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”) is made as of
this 19th day of November, 2003, by and among Indian River Banking Company, a
Florida corporation (“IRBC” or, before the Effective Time, the “Company”), as
original issuer, Alabama National BanCorporation, a Delaware corporation (“ANB”
or, after the Effective Time, the “Company”), as successor issuer, and Wells
Fargo Bank, National Association, a national banking association (the
“Trustee”), as trustee.

 

WHEREAS, IRBC and the Trustee have entered into an Indenture, dated as of
September 30, 2002 (the “Original Indenture”), pursuant to which the Company
issued, and the Trustee authenticated and delivered, the Company’s Floating Rate
Junior Subordinated Deferrable Interest Debentures, due November 7, 2032, which
are, as of the date hereof, currently outstanding in the aggregate principal
amount of $7,217,000 (the “Debentures”);

 

WHEREAS, IRBC and ANB have entered into an Agreement and Plan of Merger, dated
as of October 22, 2003, that provides for the merger (the “Merger”) of IRBC with
and into ANB;

 

WHEREAS, the Merger will become effective (a) on the date and at the time that
the later of the following shall occur: (i) the Certificate of Merger reflecting
the Merger shall be accepted for filing by the Secretary of State of Delaware,
and (ii) the Articles of Merger reflecting the Merger shall be accepted for
filing by the Secretary of State of Florida, or (b) on the date and at the time
as may be otherwise specified by the parties to the Merger in the Certificate of
Merger and the Articles of Merger (the time and date when the Merger becomes
effective is referred to herein as the “Effective Time”);

 

WHEREAS, at the Effective Time, the separate corporate existence of IRBC will
cease and ANB will continue as the surviving corporation following the Merger;

 

WHEREAS, pursuant to Section 12.1 of the Original Indenture, the Company may
merge into another corporation only if (i) the successor corporation expressly
assumes by supplemental indenture the due and punctual payment of the principal
of and interest on all of the Debentures, according to their tenor and the due
and punctual performance and observance of all the covenants and conditions in
the Original Indenture to be kept or performed by the Company; (ii) the
successor corporation is a corporation organized and existing under the laws of
the United States or any state or the District of Columbia; and (iii)
immediately after giving effect to the Merger, no Event of Default, and no event
which, after notice or lapse of time or both, would become an Event of Default,
shall have occurred and be continuing;

 

WHEREAS, ANB has previously issued to subsidiary trusts of ANB in connection
with the issuance by such trusts of capital and common securities, the following
debentures: (i) floating rate junior subordinated deferrable interest debentures
due 2031 currently outstanding in the aggregate principal amount of $15,464,000,
(ii) floating rate junior subordinated deferrable interest debentures due 2032
currently outstanding in the aggregate principal amount of $10,310,000, and
(iii) floating rate junior subordinated deferrable interest debentures due 2033
currently outstanding in the aggregate principal amount of $20,619,000
(collectively, the “ANB Debentures”); and issued guarantees in respect of the
related capital securities issued by such trusts;

 

1



--------------------------------------------------------------------------------

WHEREAS, an event of default may occur under the indentures relating to the ANB
Debentures as a result of the assumption by ANB of the Debentures pursuant to
this Supplemental Indenture, unless the Debentures are expressly pari passu with
the ANB Debentures;

 

WHEREAS, no adverse effect in any material respect in the rights of the
Debentureholders will result if the Debentures are pari passu with the ANB
Debentures;

 

WHEREAS the parties hereto desire to permit the Merger and preclude an
inadvertent event of default under the ANB Debentures;

 

WHEREAS, (i) ANB desires to assume pursuant to this Supplemental Indenture, as
of the Effective Time, the due and punctual payment of the principal of and
interest on all of the Debentures, according to their tenor and the due and
punctual performance and observance of all the covenants and conditions in the
Original Indenture to be kept or performed by the Company, (ii) ANB is a
corporation organized and existing under the laws of the State of Delaware,
which is a state of the United States, and (iii) immediately after giving effect
to the Merger, no Event of Default, and no event which, after notice or lapse of
time or both, would become an Event of Default, shall have occurred and be
continuing; and

 

WHEREAS, this Supplemental Indenture has been duly authorized by all necessary
action on the part of IRBC and ANB.

 

NOW, THEREFORE, in consideration of the premises set forth herein and other good
and valuable consideration, IRBC, ANB and the Trustee agree as follows for the
equal and ratable benefit of the Debentureholders:

 

ARTICLE I

DEFINITIONS; INTERPRETATION

 

1.1. Definitions. Capitalized terms that are defined in the preamble or the
recitals hereto shall have such meanings throughout this Supplemental Indenture.
Capitalized terms used but not defined in this Supplemental Indenture shall have
the meanings assigned thereto in the Original Indenture. The meanings assigned
to all defined terms used in this Supplemental Indenture shall be equally
applicable to both the singular and plural forms of such defined terms. The term
“Indenture” as used herein means the Original Indenture, as amended and
supplemented by this Supplemental Indenture, or as otherwise supplemented or
amended from time to time by one or more indentures supplemental thereto or
hereto entered into pursuant to the applicable provisions of the Indenture.

 

2



--------------------------------------------------------------------------------

1.2. Interpretation. References in the Original Indenture (including references
in the Original Indenture as amended or supplemented hereby) to “this Indenture”
(and indirect references such as “hereunder,” “herein” and “hereof”) shall be
deemed references to the Original Indenture as amended and supplemented hereby.
All of the covenants, agreements and provisions of this Supplemental Indenture
shall be deemed to be and construed as part of the Original Indenture to the
same effect as if fully set forth therein and shall be fully enforceable in the
manner provided in the Original Indenture. Except as otherwise provided in this
Supplemental Indenture, all of the covenants, agreements and provisions of the
Original Indenture shall remain in full force and effect.

 

ARTICLE II

THE MERGER

 

2.1. Assumption by ANB. ANB, as the surviving corporation of the Merger, shall
become fully responsible as of the Effective Time, without any further action,
for: (i) the due and punctual payment of the principal and interest on all of
the Debentures, according to their tenor and the Indenture; and (ii) the due and
punctual performance and observance of all of the covenants and conditions of
the Indenture to be kept or performed by the Company. Upon such assumption, ANB
shall succeed to and be substituted for IRBC with the same effect as if it had
been named in the Indenture as the original issuer, and IRBC thereupon shall be
relieved of any further liability or obligation under the Indenture or upon the
Debentures. Upon and following the Effective Time, the parties hereto agree that
all references to the “Company” in the Indenture and the Debentures shall be
deemed references to ANB, until a successor replaces it pursuant to the
applicable provisions of the Indenture and thereafter the “Company” shall mean
such successor.

 

2.2. Representations, Warranties and Covenants Regarding the Merger. ANB
represents, warrants and covenants to the Trustee that ANB is a corporation duly
organized and validly existing under the laws of the State of Delaware. IRBC
represents, warrants and covenants to the Trustee that as of the date hereof, no
Event of Default has occurred that is continuing. IRBC and ANB jointly and
severally represent, warrant and covenant to the Trustee that immediately after
giving effect to the Merger and the assumption contemplated by Section 2.1
hereof, no Event of Default, or event which after notice or lapse of time or
both would become an Event of Default, shall have occurred and be continuing.

 

ARTICLE III

RANKING

 

3.1. In order to provide that the Debentures are pari passu with the ANB
Debentures and the guarantees issued by ANB in respect thereof, Section 16.1 of
the Original Indenture is amended by adding the following at the end thereof:

 

“Notwithstanding anything to the contrary herein, the Debentures shall rank pari
passu in right of payment with the Company’s (i) floating rate junior
subordinated deferrable interest debentures due 2031, (ii) floating rate junior
subordinated deferrable interest debentures due 2032, and (iii) floating rate
junior subordinated deferrable interest debentures due 2033, and the guarantees
issued by the Company in respect thereof.”

 

3



--------------------------------------------------------------------------------

3.2. In order to provide that the Debentures shall not constitute “Senior Debt”,
the definition of Senior Debt in Section 1.1 of the Original Indenture is
amended by adding the following at the end thereof:

 

“Notwithstanding anything to the contrary herein, the Debentures shall not
constitute Senior Debt”.

 

3.3. In order to provide that the Debentures shall not constitute “Subordinated
Debt”, the definition of Subordinated Debt in Section 1.1 of the Original
Indenture is amended by adding the following at the end thereof:

 

“Notwithstanding anything to the contrary herein, the Debentures shall not
constitute Subordinated Debt”.

 

ARTICLE IV

MISCELLANEOUS

 

4.1. Conflict with the Trust Indenture Act. If any provision of this
Supplemental Indenture modifies or excludes any provision of the Trust Indenture
Act that is required under such act to be part of and govern the Indenture, the
latter provision of the Trust Indenture Act shall control. If any provision
hereof modifies or excludes any provision of the Trust Indenture Act that may be
so modified or excluded, the latter provision of the Trust Indenture Act shall
be deemed to apply to this Supplemental Indenture, as so modified or excluded,
as the case may be.

 

4.2. Date and Time of Effectiveness. This Supplemental Indenture shall become a
legally effective and binding instrument at and as of the Effective Time.

 

4.3. Debentures Deemed Conformed. Beginning at the Effective Time, the
provisions of each Debenture then outstanding shall be deemed to be conformed,
without the necessity for any reissuance or exchange of such Debenture or any
other action on the part of the Debentureholders, IRBC, ANB or the Trustee, so
as to reflect this Supplemental Indenture.

 

4.4. Successors. All agreements of IRBC, ANB and the Trustee in this
Supplemental Indenture and in the Indenture shall bind their respective
successors.

 

4.5. Benefits of Supplemental Indenture. Nothing in this Supplemental Indenture,
express or implied, shall give to any person, other than the parties hereto and
their successors hereunder, any agent and the Debentureholders, any benefit or
any legal or equitable right, remedy or claim under this Supplemental Indenture
or the Indenture.

 

4.6. Separability. In case any provision in this Supplemental Indenture, or in
the Indenture, shall be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby, it being intended that all of the provisions
hereof shall be enforceable to the full extent permitted by law.

 

4



--------------------------------------------------------------------------------

4.7. Trustee Responsibility. The Trustee assumes no duties, responsibilities or
liabilities by reason of this Supplemental Indenture other than as set forth in
the Original Indenture. The Trustee assumes no responsibility for the
correctness of the statements herein contained, which shall be taken as
statements of IRBC and ANB. This Supplemental Indenture is executed and accepted
by the Trustee subject to all of the terms and conditions of its acceptance of
the trust under the Original Indenture, as fully as if said terms and conditions
were herein set forth in full.

 

4.8. Headings. The Article and Section headings of this Supplemental Indenture
have been inserted for convenience of reference only, are not to be considered a
part of this Supplemental Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.

 

4.9. Counterparts. This Supplemental Indenture may be executed in counterparts,
each of which shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

 

4.10. Governing Law. This Supplemental Indenture shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to its choice of law provisions.

 

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Supplemental
Indenture to be duly executed, and their respective corporate seals to be
hereunto affixed and attested, all as of the day and year first above written.

 

Attest : (SEAL)

  INDIAN RIVER BANKING COMPANY

/s/ Diana L. Walker

--------------------------------------------------------------------------------

 

By:

 

/s/ Paul A. Beindorf

--------------------------------------------------------------------------------

Diana L. Walker

     

Paul A. Beindorf

Secretary

     

Chief Executive Officer

Attest : (SEAL)

  ALABAMA NATIONAL BANCORPORATION

/s/ Kimberly Moore

--------------------------------------------------------------------------------

 

By:

 

/s/ William E. Matthews, V

--------------------------------------------------------------------------------

Kimberly Moore

     

Name: William E. Matthews, V

Secretary

     

Title: EVP & CFO

Attest : (SEAL)

 

WELLS FARGO BANK,

NATIONAL ASSOCIATION,

as trustee

/s/ Ann Roberts Dukart

--------------------------------------------------------------------------------

 

By:

 

/s/ Edward L. Truitt, Jr.

--------------------------------------------------------------------------------

Name: Ann Roberts Dukart

     

Name: Edward L. Truitt, Jr.

Title: Vice President

     

Title: Vice President

 

6